Citation Nr: 0602614	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve 
disability. 

2.  Entitlement to a disability rating greater than 20 
percent for lumbosacral strain with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

In this case, the veteran last underwent a VA examination in 
November 2001, five years ago.  

Since the veteran's last examination, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the VA must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  

The Board notes that the RO addressed the previous criteria 
in its October 2000 rating decision and the amended rating 
criteria in the September 2004 supplemental statement of the 
case (SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  However, the November 2001 examination 
fails to reveal findings or discussion necessary to properly 
evaluate the veteran under the amended criteria.

Additionally, the amended criterion instructs VA to evaluate 
any associated neurological abnormalities under a separate 
diagnostic code.  Providing the veteran with an examination 
may address the veteran's claim for service connection for a 
sciatic nerve disability.  

Additionally, the veteran's claims folder only contains VA 
medical records for the period from July to August 2000.  The 
veteran receives VA medical treatment, and his current 
medical records should be obtained and associated with his 
claims folder.  

The Board therefore concludes that a remand is required so 
that the veteran may be afforded a current VA examination.  
The RO should also secure records of the veteran's recent VA 
treatment.  See 38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 
2. Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
medical records from August 2000 to the 
present.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
assess the current severity of his 
service-connected lumbosacral strain with 
osteoarthritis.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available for the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

The examination must include range of 
motion findings for the thoracolumbar 
spine, and any other test deemed 
necessary by the examiner.  The examiner 
is asked to identify and describe any 
current lumbar spine symptomatology, 
including any functional loss associated 
with the service-connected lumbosacral 
strain with osteoarthritis due to more or 
less movement than normal, weakened 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
functional loss or limitation of motion 
during such flare-ups.  

The examiner should also indicate if it 
is as likely as not that there is 
currently a sciatic nerve disability 
associated with the service connected 
back disorder or the veteran's service 
from June 1962 to June 1965.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering the amended rating criteria 
for disabilities of the spine.  The Board 
emphasizes that Note (1) of the amended 
General Rating Formula for Diseases and 
Injuries of the Spine states that 
associated neurologic abnormalities (if 
found in this case) are to be rated 
separately.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

